PER CURIAM.
For the reasons stated by the District Judge in his opinion reported in 5 F. Supp. 297, the order appealed from will be affirmed. The recent decision of the Supreme Court in Hamburg-American Line v. United States, 54 S. Ct. 491, 78 L. Ed. 887, does not touch the question here involved. It was there said that, where a returning alien has the permit prescribed by section 10 of the Immigration Act of 1924 (8 USCA § 210), no fine can be imposed under section 16 of the act (8 USCA § 216) upon the transportation company bringing him in. The case contains no intimation that the alien is not subject to deportation if admitted upon ,a permit to which he was not legally en.titled.
Affirmed.